This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellee,

 4 v.                                                            NO. A-1-CA-36899

 5 WILLIAM E. SMITH III,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 George P. Eichwald, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 William E. Smith III
13 Rio Rancho, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.



5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        J. MILES HANISEE, Judge

8 WE CONCUR:



 9 _________________________________
10 EMIL J. KIEHNE Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2